Citation Nr: 0521100	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  97-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Assistance in 
accordance with Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.R.H.


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran had active duty from January 1958 to December 
1960, and from November 1990 to June 1991, during which time 
he participated in Operation Desert Shield and Desert Storm.  
He died in June 1996.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO denied entitlement to service 
connection for the cause of the veteran's death and 
Survivors' and Dependents' Assistance under Chapter 35 of 
Title 38 of the United States Code.  Service connection for 
the cause of death was denied on the basis that the evidence 
of record did not show that his death was related to his 
service during the Persian Gulf War.

The appellant testified at a hearing at the RO in January 
1997 in connection with her appeal.  A transcript of her 
testimony has been associated with the claims file.

In August 1997 the Board remanded the case to the RO for 
additional evidentiary development and readjudication.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO continued its prior denial 
of service connection for the cause of the veteran's death 
and Survivors' and Dependents' Assistance and returned the 
case to the Board for further appellate review.  

In May 2003 the Board referred the case to the Veterans 
Health Administration (VHA) for a medical opinion necessary 
to resolve the issues on appeal.  A medical opinion was 
received in response to the request, and the appellant was 
furnished a copy and given a period of time in which to 
submit additional evidence or argument in light thereof.  
Subsequent to that notice, the appellant has submitted 
additional evidence and argument.

In May 2004 the Board remanded the case to the Appeals 
Management Center (AMC)/RO for compliance with the duty to 
notify and readjudication.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall, supra.  The RO again continued its 
denial of service connection for the cause of the veteran's 
death and Survivors' and Dependents' Assistance and returned 
the case to the Board for further appellate review.  

Accrued Benefits

The veteran died in June 1996 as the result of interstitial 
pulmonary fibrosis.  At the time of his death, service 
connection was in effect for residuals of an injury to the 
left great toe with degenerative joint disease of the first 
metatarsophalangeal joint and ankle, evaluated as 10 percent 
disabling since June 1991, and for a left spermatocele, rated 
as noncompensable.  

At the time of his death the veteran was pursuing a claim for 
service connection for a number of disabilities, including 
several that were claimed to be manifestations of undiagnosed 
illness related to service in the Persian Gulf.  The claims 
were denied by the RO in an August 1995 rating decision, 
following which the veteran in October 1995 submitted a 
notice of disagreement "with your decision to deny my 
claim."  

The RO declined to accept the notice of disagreement as valid 
on the grounds that it did not specify the determinations 
with which he disagreed.  The veteran was advised that he had 
the remainder of the one-year period following the notice of 
the denial in which to submit a valid notice of disagreement.  
The veteran died before this period had expired.  

The claim for benefits filed during the veteran's lifetime 
did not survive his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  However, under 38 U.S.C.A. § 5121(a), the appellant 
is potentially entitled to accrued benefits based on the 
claim pending at the time of death.  Accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. 3.1000(a) (2003); see also Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision").  

The VA Form 21-534 "Application For Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable) filed by the appellant in July 1996 included a 
claim for accrued benefits that was never adjudicated.  

The Board notes that in its August 1997 and May 2004 remands 
the issue of entitlement to accrued benefits was referred to 
the RO and AMC for initial adjudication.  On both occasions, 
the RO and AMC have failed to address the issue.  The Board 
again refers the issue to the agency of original jurisdiction 
for initial adjudication and compliance with required 
prerequisite notice and development.


REMAND

In February 2005, the appellant submitted additional evidence 
in support of her appeal to the RO.  This evidence was 
received after the last issuance of a Supplemental Statement 
of the Case (SSOC) by the agency of original jurisdiction 
(AOJ).  The Board solicited a waiver of AOJ consideration in 
June 2005.  That same month, the appellant declined to waive 
AOJ consideration and requested that her appeal be remanded.

Therefore, in accord with VA regulation, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  See 69 Fed. Reg. 53808 (2004) to be  
codified at 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following:

The AMC/RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

